Name: 93/678/CFSP: Council Decision of 6 December 1993 on a joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning support for the transition towards a democratic and multi-racial South Africa
 Type: Decision
 Subject Matter: executive power and public service;  electoral procedure and voting;  European Union law;  Africa; NA;  economic policy
 Date Published: 1993-12-17

 Avis juridique important|31993D067893/678/CFSP: Council Decision of 6 December 1993 on a joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning support for the transition towards a democratic and multi-racial South Africa Official Journal L 316 , 17/12/1993 P. 0045 - 0047 Finnish special edition: Chapter 11 Volume 37 P. 0072 Swedish special edition: Chapter 11 Volume 37 P. 0072 COUNCIL DECISION of 6 December 1993 on a joint action adopted by the Council on the basis of Article J.3 of the Treaty on European Union concerning support for the transition towards a democratic and multi-racial South Africa (93/678/CFSP)THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article J.3 thereof, Having regard to the general guidelines issued by the European Council on 29 October 1993 which take up as an area for joint action support for the transition towards multi-racial democracy in South Africa through a coordinated programme of assistance in preparing for the elections and monitoring them, and through the creation of an appropriate cooperation framework to consolidate the economic and social foundations of this transition, HAS DECIDED AS FOLLOWS: Article 1 The European Union shall implement a coordinated programme of assistance in preparing for the elections taking place in South Africa on 27 April 1994 and monitoring them, on the basis of the following factors: 1. assistance in preparing for the elections will cover the provision of advice, technical assistance and training, continued support for non-partisan voter education, and the provision of a substantial number of European observers as part of an overall international effort coordinated by the United Nations; 2. the establishment at this stage of a 'European Electoral Unit` in South Africa in accordance with the procedures set out in the Annex. Article 2 The operational expenditure incurred in implementing the coordinated programme referred to in Article 1 shall be charged to the Community budget (special programme). However the salaries and travel expenses to and from South Africa of those monitoring the elections shall be charged to the Member States which send them. Article 3 The Council will set in motion an internal debate on setting up an appropriate cooperation framework to consolidate the economic and social foundations of the democratic and multi-racial transition and will examine any proposals that the Commission may make to that end both for the immediate period of transition and for the longer term. Article 4 This Decision shall take effect on the day of its publication in the Official Journal of the European Communities. Done at Brussels, 6 December 1993. For the Council The President W. CLAES